Name: Commission Regulation (EEC) No 1275/82 of 26 May 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 82 Official Journal of the European Communities No L 148/23 COMMISSION REGULATION (EEC) No 1275/82 of 26 May 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission, that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1222/82 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980, p . 1 . (2) OJ No L 140 , 20 . 5 . 1982, p . 22. (3) OJ No L 141 , 20 . 5. 1982, p. 37. No L 148 /24 Official Journal of the European Communities 27. 5 . 82 ANNEX to the Commission Regulation of 26 May 1982 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT Week No 10 Week No 11 Week No 12 Week No 13 heading from 7 to from 14 to from 21 to from 28 June to No 13 June 1982 (') 20 June 1982 ( · ) 27 June 1982 (') 4 July 1982 0 02.01 A IV b) 1 108-573 106-548 104-718 101-950 2 76001 74-584 73-303 71-365 3 119-430 117-203 115-190 112-145 4 141-145 138-512 136-133 132-535 5 aa) 141-145 138-512 136-133 132-535 bb) 197-603 193-917 190-587 185-549 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82.